     Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 1 of 14. PageID #: 23116




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ANTHONY NOVAK,                              )    CASE NO. 1:17-cv-02148
                                            )
        Plaintiff,                          )    JUDGE DAN AARON POLSTER
                                            )
v.                                          )
                                            )
THE CITY OF PARMA, et al.,                  )    REPLY IN SUPPORT OF DEFENDANTS
                                            )    CITY OF PARMA, THOMAS CONNOR,
        Defendants.                         )    AND KEVIN RILEY'S MOTION FOR
                                            )    RECONSIDERATION OF PLAINTIFF’S
                                            )    MOTION FOR EXTENSION TO
                                            )    CONDUCT DISCOVERY AND PROVIDE
                                            )    EXPERT DISCLOSURE
                                            )
                                            )    (Expedited decision requested)

        Defendants City of Parma, Thomas Connor, and Kevin Riley, by and through

undersigned counsel, respectfully submit this reply in support of their motion for reconsideration

of Plaintiff’s motion for extension to conduct discovery and provide expert disclosure.

        Plaintiff does not in fact request a “rebuttal” expert but rather seeks to reopen expert

discovery after having seen Defendants’ motions for summary judgment, and retain a new expert

to provide opinions tailored to Defendants’ arguments. Plaintiff’s request comes nearly a year

after this Court set a case management schedule that Plaintiff expressly agreed to; five months

after being told Defendants were considering an expert; three months after Plaintiff’s expert

report was due; and more than thirty days after receiving the Ryan report in violation of Civil

Rule 26(a)(2)(D)(ii).
     Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 2 of 14. PageID #: 23117




        Plaintiff now seeks to retain a mystery professor of law who will supposedly offer

undisclosed (and perhaps unformulated) opinions on unspecified portions of Ryan’s report.

Plaintiff has not proffered the facts or the bases for those opinions. Accordingly, Plaintiff has not

demonstrated, factually or legally, entitlement to a Civil Rule 56(d) extension to submit a

rebuttal expert report at this late date. Defendants were unable to find any other case where a

plaintiff was allowed to obtain a new expert to defeat a qualified immunity defense after

discovery was concluded and the summary judgment motions were filed at the Court’s deadline.

They believe granting Plaintiff’s improper request would be without precedent, improper, defy

all convention, result in manifest injustice to Defendants, and must be denied.

I.      Plaintiff has been Less than Forthcoming about what He Wants and Why. It
        Appears that the Real Reason for Plaintiff’s Request is that He Now Realizes He
        May Lose on Summary Judgment.

        Defendants are mindful that this is a motion for reconsideration and that the Court

initially allowed the extension. However, they submit that the Court’s decision was made based

on a misleading motion, and that with the aid of additional briefing this Court should reach a

different result.

        Plaintiff’s original motion suggested that Plaintiff was shocked by the expert deadlines

and Defendants’ decision to retain an expert, using words like “surprise” and that Plaintiff “did

not know what to expect.” (ECF No. 109, PageID No. 22928.) Defendants attached two letters

to their motion for reconsideration showing this is not true – Plaintiff was aware in mid-July that

Defendants were considering an expert. Plaintiff completely ignores this stunning omission in

his opposition. (ECF No. 113.)

        The original motion also suggests that the content of Ryan’s report came as a surprise

because “it addresses issues that are irrelevant, or properly in the province of the jury, fact



                                                 2
   Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 3 of 14. PageID #: 23118




witnesses, or jury instruction.” (ECF No. 109, PageID No. 22928.) Defendants pointed out that

if this were true, Plaintiff should have immediately requested leave to provide a rebuttal expert or

asked for a deposition for the “cross-examination of the defense expert” that would “reveal many

flaws and false assumptions in his opinion—indeed, reveal incorrect and inadmissible statements

of law.” (Id. at PageID No. 22929.) Plaintiff did not, and instead waited until the summary

judgment motions were in hand.

       Plaintiff’s opposition abandons the argument that Defendants obtaining an expert was a

surprise or that Ryan’s report was shocking, as he must because neither is true. He now makes

the only argument left, that it was “Defendants’ interpretation of Jack Ryan’s report, as set forth

in their summary judgment briefs,” that was unexpected. (ECF No. 113, Page ID No. 23000.)

This argument is puzzling, and far less convincing. If this were true, Plaintiff should attack the

mis-summarization in his brief in opposition to summary judgment, not obtain a mysterious

university professor to provide still undisclosed opinions in rebuttal. Indeed, Plaintiff’s motion

does not provide any meaningful clarity into exactly what testimony Plaintiff intends to obtain

from this anonymous academic. The “Declaration of Subodh Chandra” states that he will

“provide opinions specifically addressing Jack Ryan’s opinions and Defendants’ contentions

about best practices for First Amendment training.” (Id. at Page ID No. 23013.) But if Ryan’s

opinions are inadmissible, why should Plaintiff need an expert to provide rebuttal testimony that

presumably would also be inadmissible? If the opinions are admissible, why did counsel not

secure an expert when he got Ryan’s report in October, or ask to depose Ryan? If counsel still

thinks the problem lies in a mis-summarization of the opinions, why not just point this out in the

briefing?




                                                 3
      Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 4 of 14. PageID #: 23119




         The only logical answer to any of these questions is that they are not the real reason

Plaintiff is seeking an untimely expert opinion. Counsel – an experienced civil rights lawyer –

made the tactical decision not to retain an expert, and not to depose Ryan after reviewing his

report. However, the case law Defendants cited in their motions for summary judgment shows

that police officers who, in good faith, rely on the advice of city attorneys are entitled to

qualified immunity. It appears that only after reviewing this case law did Plaintiff realize that he

stood a real chance of having this case thrown out.

         However, a misapprehension of the governing law is not a legitimate basis for a Civil

Rule 56(d) extension to obtain a rebuttal expert. Rather, Civil Rule 56(d) provides for an

extension when “facts are unavailable to the nonmovant.” There is not even an allegation here

that “facts” were “not available” to Plaintiff. Plaintiff had every opportunity to obtain the facts

needed to rebut Defendants’ legal theories. This is exactly the type of situation summary

judgment is designed to address. Plaintiff’s last ditch effort is improper under Civil Rule 56(d)

and should be denied.1

II.      The Opposition Memorandum Shows this is Not a True Rebuttal Report.

         Plaintiff’s opposition further proves that Plaintiff does not seek a true rebuttal report.

The Declaration of Subodh Chandra is clear that “Mr. Novak has asserted a claim that the City of

Parma failed to provide adequate training to its officers on First Amendment free-speech rights,

as shown in paragraphs 7, 49, 112, and 275 through 286 of the First Amended Complaint” and

1
  Plaintiff’s opposition is misleading in several additional key areas because it is not forthright.
Plaintiff’s proposed “Order” would have this Court state that there are “facts Plaintiff intends to
discover.” (ECF No. 113-1, Page ID No. 23012.) Yet, the “Declaration of Subodh Chandra”
explicitly states that “Based on the existing record, we do not intend to initiate any further
discovery beyond producing the rebuttal-expert report.” (ECF No. 113-2, Page ID No. 23013.)
Indeed, the proposed Order makes a blanket assertion that Plaintiff has met the specificity
requirements of Civil Rule 56(d), yet the Declaration that must support the Order does not even
address what the elements for Civil Rule 56 relief.
                                                 4
   Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 5 of 14. PageID #: 23120




that the expert will provide opinions about “best practices for First Amendment training.” (ECF

No. 113-2, Page ID No. 23013.) But this failure to train claim is one of the key allegations in the

complaint. Taylor v. Brandon, 3:14-CV-0588-DJH, 2018 WL 3581142, at *2 (W.D. Ky. Jan. 30,

2018) (“if the evidence or opinion offered in rebuttal is evidence or an opinion that the Plaintiff

ordinarily would be expected to offer in support of one or more of the elements of its cause of

action, then such evidence or opinion is not ‘real’ rebuttal evidence and may properly be

excluded on such ground by the district court.”).

        Plaintiff should have disclosed an expert on training by this Court’s expert deadline

because the failure to train claim is, as admitted by Plaintiff, at the heart of his complaint.

Plaintiff claims the expert will state that Parma failed to train its officers. That is an element of

the Monell cause of action. Plaintiff elected not to obtain an expert in support of the claim, and

should not now upend the case schedule to do so. Allowing a plaintiff to retain a brand new

expert to address the conclusions of a defendant’s expert simply because they were surprising or

shocking would upend the Civil Rules and every case management order the undersigned has

ever seen, which require a plaintiff to disclose an expert first; allow the defendants to respond;

allow expert discovery; and then when all expert and lay discovery is finished the parties may

file for summary judgment. Granting Plaintiff his requested relief would allow litigants to ignore

with impunity case management orders and completely invert a normal case schedule. This

cannot be allowed because it is the antitheses of a just, speedy, and inexpensive dispensation of

litigation.

III.    Allowing Plaintiff to Craft His Expert’s Report After Seeing Defendants’ Summary
        Judgment Arguments is Unjust and Prejudicial.

        As established above, Plaintiff’s expert will not in fact “rebut” Jack Ryan’s report, but

rather, will offer a wholesale competing analysis of the facts of this case to no doubt reach a

                                                 5
   Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 6 of 14. PageID #: 23121




different conclusion regarding the propriety of Defendants’ actions.        Defendants’ summary

judgment arguments will be irreparably compromised if Plaintiff is allowed to tailor his expert’s

report around them. The time for Plaintiff to obtain, or seek leave to obtain, such a witness was

before he saw Defendants’ summary judgment arguments and he has offered no compelling

explanation for why he did not do so.

       The opposition does not even attempt to rebut Defendants’ showing of prejudice.

Defendants justifiably relied on the dates that this Court set with respect to discovery, expert

disclosures, expert discovery, and motions for summary judgment. Their attorneys spent hours

composing motions based on the record as it existed at the time, and their expert, Mr. Ryan,

authored an extensive report based on the same record, which Defendants presumed to be

complete. Those efforts would be wasted if the Court were to allow Plaintiff the unprecedented

advantage of shopping around for an expert specifically tailored to rebut the motions for

summary judgment.

       The Defendants would have to wait months for a summary judgment ruling while

Plaintiff’s expert is given time to get up to speed. It is particularly galling that this litigation

would be on hold because this unknown college professor has more pressing business, and

cannot even get around to reviewing the record until he is finished with administrative teaching

tasks. Plaintiff has leveled spiteful, untrue, and deeply personal attacks against the Defendant

Officers in the complaint and during depositions, including but not limited to claims that Tom

Connor lied under oath on multiple occasions and that the Defendant Officers had some sort of

personal grudge against Plaintiff. The Officers are decent, hardworking, and honest public

servants who risk their lives every day to serve the community they love. They do not deserve

having the black cloud of this litigation hang over them while Plaintiff is given leave to reset



                                                 6
   Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 7 of 14. PageID #: 23122




expert discovery. They deserve a prompt ruling on their motions.

IV.    Plaintiff Fails to Meet the Requirements of Civil Rule 56(d).

       “Rule 56(d) is intended to provide a mechanism for the parties and the court ‘to give

effect to the well-established principle that the plaintiff must receive a full opportunity to

conduct discovery to be able to successfully defeat a motion for summary judgment.’” Chubb

Custom Ins. Co. v. Grange Mut. Cas. Co., No. 2:07-CV-1285, 2012 WL 1340369, at *2 (S.D.

Ohio April 17, 2012) (emphasis added, quoting Cardinal v. Metrish, 564 F.3d 794, 797 (6th Cir.

2009)). “Likewise, it is improper to grant summary judgment if [the party seeking Rule 56(d)

relief] is given an insufficient opportunity for discovery.” Dish Network LLC v. Fun Dish Inc.,

No. 1:08-CV-1540, 2011 WL 13130841, at *3 (N.D. Ohio Aug. 12, 2011) (emphasis added,

citing White's Landing Fisheries, Inc. v. Bucholzer, 29 F.3d 229, 231–232 (6th Cir. 1994)). Of

course, in this case Plaintiff had every opportunity to conduct the discovery to support his

claims. That he may now regret the focus of discovery is not a factor under Civil Rule 56(d).

       A.      The Declaration does not satisfy the elements for a Rule 56(d) extension.

       Plaintiff’s original motion for extension failed to include an affidavit, which is alone

grounds for reconsidering the order granting it. Counsel’s belated statement in support of his

Rule 56(d) motion is insufficient. The required affidavit must “indicate to the district court [the

party’s] need for discovery, what material facts [the party] hopes to uncover, and why [the party]

has not previously discovered the information.” Cacevic v. City of Hazel Park, 226 F.3d 483,

488 (6th Cir. 2000) (emphasis added). The motion should be denied when the movant “makes

only general and conclusory statements [ ] regarding the need for more discovery and does not

show how an extension of time would have allowed information related to the truth or falsity of

the [claim] to be discovered.” Ironside v. Simi Valley Hosp., 188 F.3d 350, 354 (6th Cir. 1999).



                                                7
    Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 8 of 14. PageID #: 23123




“Rule 56[(d)] may not be invoked by the mere assertion that … specific facts necessary to

oppose summary judgment are unavailable[.]” Pasternak v. Lear Petroleum Exploration, Inc.,

790 F.2d 828, 833 (10th Cir.1986).

       The Sixth Circuit has identified five factors to consider when ruling on a Rule 56(d)

motion:

       (1) when the [party seeking discovery] learned of the issue that is the subject of
       the desired discovery; (2) whether the desired discovery would ... change[ ] the
       ruling ...; (3) how long the discovery period has lasted; (4) whether the [party
       seeking discovery] was dilatory in its discovery efforts; and (5) whether the [party
       moving for summary judgment] was responsive to discovery requests.

CenTra, Inc. v. Estrin, 538 F.3d 402, 420 (6th Cir. 2008). The movant’s “burden is somewhat

elevated in qualified immunity cases because officials have ‘a right, not merely to avoid standing

trial, but also to avoid the burdens of such pretrial matters as discovery.’” Gomez v. Martin, 593

F. App'x 756, 760–61 (10th Cir. 2014) (quoting Medina v. Cram, 252 F.3d 1124, 1127 (10th

Cir.2001)). These factors weigh decisively in favor of denial here, where Plaintiff has submitted

a statement with four substantive paragraphs that meet none of these factors.

       Discovery in this case has been ongoing for over a year, and Plaintiff helped set the

discovery schedule via joint proposed order. Plaintiff has been highly dilatory in his discovery

efforts, as his counsel has missed multiple expert deadlines and indicated in July that he did not

intend to call an expert, but now attempts to turn back the clock and delay a ruling on summary

judgment by months to change his strategy. 2 Plaintiff was on notice that that the Defendants



2
  Civil Rule 26(a)(2)(D)(ii) provides that if a trial order does not contain specific expert
deadlines a rebuttal report must be provided “if the evidence is intended solely to contradict or
rebut evidence on the same subject matter identified by another party under Rule 26(a)(2)(B) or
(C), within 30 days after the other party's disclosure.” Civil Rule 26(a)(2)(B) clarifies that this
rebuttal disclosure “must be accompanied by a written report” that includes all opinions, facts,
and data. Defendants do not believe this Court’s scheduling order contemplates identification of
new rebuttal expert witnesses, so Civil Rule 26(a)(2)(D)(ii) does not apply to Plaintiff’s request.
                                                8
   Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 9 of 14. PageID #: 23124




were considering retaining an expert since at least July, and waited more than a month after

receiving Ryan’s report to even request time to retain a rebuttal expert. This of course subjects

Defendants to further expense and the rigors of litigation, from which they should be protected

by qualified immunity.

       Finally, Plaintiff has made no allegation that Defendants were unresponsive to discovery

requests, nor could he – discovery in this case was disproportionally burdensome given the

minimal damages. Defendants timely disclosed Ryan’s report and in no way prevented Plaintiff

from consulting with or retaining an expert. Further, there has been ample “opportunity” to

conduct discovery.

       B.      Rule 37 prevents late expert disclosure without good cause, and there is no
               good cause in this case.

       Fed.R.Civ.P. 37(c)(1) provides:

       A party that without substantial justification fails to disclose information required
       by Rule 26(a) or 26(e)(1), or to amend a prior response to discovery as required
       by Rule 26(e)(2), is not, unless such failure is harmless, permitted to use as
       evidence at a trial, at a hearing, or on a motion any witness or information not so
       disclosed.

       Rule 26(e)(2) requires disclosure of experts at the time specified by the court. Under

Borg v. Chase Manhattan Bank USA, N.A., 247 Fed.Appx. 627 (6th Cir. 2007), Plaintiff should

be prohibited from reopening expert discovery for lack of good cause. The plaintiffs in Borg

sought to disclose their expert multiple months after the deadline and after they had seen the

defendants’ motions for summary judgment. Id. at 636. They contended that their failure to

timely disclose their expert was justified by their inability to afford one before the summary



Yet if it did, an actual rebuttal expert report would have been due November 13, 2020. Yet,
Plaintiff did not even seek leave to start the process of obtaining a rebuttal report until November
19, nearly a week later. This is another date that was missed, and another reason this request is
dilatory.
                                                 9
  Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 10 of 14. PageID #: 23125




judgment briefs were filed and was harmless because trial would not be delayed. Id.        The

Sixth Circuit prevented the plaintiffs from using their expert’s testimony at summary judgment

or trial because their “untimely disclosure was not substantially justified.” Id. at 637. As in the

instant case, “[c]ounsel for both parties agreed on the deadlines set forth in the … scheduling

order.” Id. The Sixth Circuit identified one of the glaring flaws in the argument Plaintiff

presents here: “If plaintiffs intended to hire an expert witness to support their negligence claim

but were unable to do so before the expert disclosure deadline expired, they could have sought

an extension of the deadline from the district court. … Plaintiffs have not explained why they

failed to seek an extension[.]” Id. Further, and also like in this matter, “there [wa]s no

suggestion that [the defendants] w[ere] aware of plaintiffs’ intent to supply expert testimony, or

of [their expert’s] identity, before plaintiffs filed a response to [the] motion for summary

judgment.” Id. This is fatal to Plaintiff’s request in this Circuit. See Vaughn v. City of Lebanon,

18 Fed.Appx. 252, 264 (6th Cir.2001) (denying late disclosure because plaintiff “never provided

any expert reports or other information regarding experts at any time prior to the response” to

defendant’s motion for summary judgment); Bowe v. CONRAIL, No. 99–4091, 2000 WL

1434584, at *3 (6th Cir. Sept. 19, 2000) (denying late disclosure because plaintiff “made no

efforts to ask for an extension of the deadline”).

       Plaintiff has offered even less justification than the plaintiffs in Borg; he simply claims

that he was unable to obtain an expert within 30 days of Defendants’ disclosure and that the

expert discovery and dispositive motion deadlines were contemporaneous. Of course, Plaintiff’s

counsel agreed to these dates over a year ago in a joint proposed case management schedule and

has been on notice since at least July that Defendants were contemplating retaining an expert.

(ECF No. 36.) Plaintiff’s late disclosure is hardly harmless. “[T]he advisory committee note to



                                                 10
  Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 11 of 14. PageID #: 23126




Rule 37 “strongly suggests that ‘harmless’ involves an honest mistake on the part of a party

coupled with sufficient knowledge on the part of the other party.” Borg, 247 Fed.Appx. at 637.

As in Borg, Defendants had no idea that Plaintiff intended to retain an expert, and Plaintiff even

represented to them that he would not as shown in his July correspondence attached to

Defendants’ motion for reconsideration.        Defendants will be substantially prejudiced by

disclosure of Plaintiff’s expert after they have spent hours composing their motions for summary

judgment and have laid bare their legal theories and defenses.

       The plaintiffs in Hennigan v. Gen. Elec. Co., No. 09-11912, 2014 WL 4415954, at *1

(E.D. Mich. Mar. 25, 2014), moved for leave to identify a rebuttal expert over a month past the

deadline despite the defendants’ timely disclosing their expert as well as his anticipated

testimony. The court denied the plaintiffs’ motion under Rule 26(a)(2)(D)(ii) for lack of good

cause. Id. at *2. The defendants’ expert’s report timely disclosed his opinion of the case and a

statistical analysis. Id. He was then deposed and offered further opinions. Id. The plaintiffs did

not rebut or move for leave to do so during the 30-day rebuttal period. Id. The court did not

look kindly on the oversight and concluded that the “[p]laintiffs should have submitted a rebuttal

expert disclosure and report within 30 days of [the defense expert’s] report.” Id. Even if that

was impossible or impractical, “[t]o the extent that plaintiffs’ rebuttal expert needed to modify or

update his opinions based on [the defense expert’s] testimony, that could have been done within

a reasonable time[, not] nearly two months after the deadline expired.” Id. Even if the Court

lends credence to Plaintiff’s claim that he could not timely retain a rebuttal expert, it should deny

his motion based on his complete failure to communicate this or move for leave during the

rebuttal period. Plaintiff’s request to belatedly disclose a “rebuttal” expert is plainly improper

under Rule 37 and must be denied.



                                                 11
     Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 12 of 14. PageID #: 23127




V.       Sixth Circuit Case Law Shows that Allowing Further Expert Discovery in this Case
         is Immediately Appealable as an Implicit Denial of the Pending Motions for
         Summary Judgment.

         Allowing discovery to oppose a timely filed motion for summary judgment based on

qualified immunity is so prejudicial as to merit immediate review, which is an extraordinary

remedy. As explained in the motion for reconsideration, Skousen v. Brighton High Sch., 305

F.3d 520 (6th Cir.2002), Everson v. Leis, 556 F.3d 484, 488 (6th Cir. 2009), and Summers v.

Leis, 368 F.3d 881, 886 (6th Cir.2004), show that this issue is subject to an interlocutory appeal.

         The Sixth Circuit recently reiterated that a defendant may take an interlocutory appeal

from an order holding a qualified immunity motion for summary judgment in abeyance, and that

such a ruling is an implicit denial of summary judgment, in In re Flint Water Cases, 960 F.3d

820, 829 (6th Cir. 2020):

         Snyder and Dillon [the appellants] have not pointed to a single case in which we
         permitted an immediate appeal from a discovery order like the one at issue here.
         They have, however, pointed to a couple of cases that they claim are close
         enough. See Skousen v. Brighton High Sch., 305 F.3d 520, 525–26 (6th Cir.
         2002); Everson v. Leis, 556 F.3d 484, 490–93 (6th Cir. 2009).
         In Skousen and Everson, for example, we held that we had jurisdiction over the
         district court's decisions to hold in abeyance summary judgment motions based
         on qualified immunity pending completion of discovery. Skousen, 305 F.3d at
         525–26; Everson, 556 F.3d at 490–93. There was a question as to whether we had
         jurisdiction over the orders holding the summary judgment motions in abeyance
         because we may entertain an appeal from the denial of summary judgment only if
         it presents issues solely of law. Skousen, 305 F.3d at 525 (citing Mitchell, 472
         U.S. at 526–28, 105 S.Ct. 2806). We decided that we had jurisdiction to entertain
         the appeals because, even though the district courts denied summary judgment so
         that the parties could conduct more discovery, the decisions did not turn on the
         existence of a genuine issue of material fact. Id. at 526, 105 S.Ct. 2806; Everson,
         556 F.3d at 493. We explained that it did not matter that the order denying
         summary judgment was styled as an order holding disposition of the motion for
         summary judgment in abeyance. “If a district court can thwart interlocutory
         appeal by refusing to address qualified immunity through abeyance rather than
         dismissal, then the district court can effectively ignore this court's directive that
         district courts address qualified immunity promptly.” Everson, 556 F.3d at 492.
         Snyder and Dillon assert that the district court's discovery order at issue here
         similarly is tantamount to a denial of qualified immunity. We disagree.

                                                  12
    Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 13 of 14. PageID #: 23128




        The critical difference between Skousen/Everson and this case is
        that Skousen and Everson concerned a district court's delay in ruling on a motion
        for summary judgment on the issue of qualified immunity. The district courts
        temporarily denied the defendants’ summary judgment motions to permit
        additional discovery—but we authorized the appeal because that decision
        operated, for our purposes, as a denial of summary judgment on the question of
        qualified immunity. Thus, the orders at issue in Skousen and Everson fall
        into Sinclair’s second bucket for the types of rulings that are eligible for
        immediate interlocutory appeal. The orders in those cases were not discovery
        orders….

Id. at 829–30. (emphasis added.)3 Thus, even an order that simply delays ruling on a motion for

summary judgment can be appealed. Allowing further expert discovery in this case would be

even more prejudicial because it comes after discovery, after expert deadlines, and after

Defendants filed for summary judgment on the date set by the Court and agreed by both parties

almost a year earlier.

        There is some case law suggesting that, in certain limited situations, a court may hold a

motion for summary judgment in abeyance if filed before the discovery deadline and before the

plaintiff was able to conduct meaningful discovery on key facts. However, there must be key

facts still in dispute. Smith v. Leis, 407 Fed.Appx. 918, 924–25 (6th Cir. 2011) (“Although a

district court may hold a motion for summary judgment raising claims of immunity in abeyance,

it may do so only after inquiring whether any facts material to the plaintiff’s claims are genuinely

at issue and then making a finding that those material facts are in dispute.”). In contrast, the

motion in this case comes after Plaintiff had every opportunity to conduct full discovery, and

Plaintiff seeks leave to obtain an expert opinion, not engage in factual discovery that was denied.




3
   Defendants did not uncover In re Flint Water Cases researching their motion for
reconsideration, and Plaintiff does not mention it in the opposition. The 2020 decision clarifies
the earlier rulings and clearly provides this issue can be appealed because of its importance.
                                                13
  Case: 1:17-cv-02148-DAP Doc #: 114 Filed: 12/04/20 14 of 14. PageID #: 23129




VI.    Conclusion.

       For the reasons set forth above, the Court should reconsider Plaintiff’s motion for

extension, deny it in full, and reiterate that the prior (original) briefing schedule for Defendants’

dispositive motion now stands unamended. Plaintiff retroactively seeks an expert to espouse on

his case-in-chief, even if he will only testify during rebuttal at trial. Granting Plaintiff’s motion

would infringe on Defendants’ right to qualified immunity protection and would irreparably

harm both their right to a prompt ruling on their motions for summary judgment and their right to

immunity from the continued rigors of litigation. Plaintiff’s motion must be denied.

                                              Respectfully submitted,

                                              /s/Steven D. Strang
                                              D JOHN TRAVIS (0011247)
                                              STEVEN D. STRANG (0085444)
                                              GALLAGHER SHARP LLP
                                              1215 Superior Avenue, 7th Floor
                                              Cleveland, Ohio 44114
                                              (216) 241-5310 (phone)
                                              (216) 241-1608 (fax)
                                              jtravis@gallaghersharp.com
                                              sstrang@gallaghersharp.com
                                              Attorneys for Defendants City of Parma,
                                              Kevin Riley, and Thomas Connor

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of December, 2020 the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s system.

                                              /s/Steven D. Strang
                                              D JOHN TRAVIS (0011247)
                                              STEVEN D. STRANG (0085444)
                                              Attorneys for Defendant City of Parma, Kevin
                                              Riley, and Thomas Connor



                                                 14
